Order entered April 12, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01104-CV

          IN RE: ESTATE OF DANIEL E. WETZEL, DECEASED

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-00223-1

                                    ORDER

      Before the Court is appellee’s April 9, 2021 agreed motion for an extension

of time to file her brief on the merits. We GRANT the motion and extend the time

to May 10, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE